Citation Nr: 0419221	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  04-09 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to recognition of the appellant as 
the surviving spouse of the veteran for the purposes of 
Department of Veterans Affairs (VA) death benefits.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from January 1943 to December 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 decision by the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Manila, the 
Republic of the Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In correspondence received in June 2004, the appellant 
requested a Travel Board hearing.  She has not been afforded 
such a hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the AOJ for the following development:

1.  The AOJ should schedule the appellant 
for a Travel Board hearing at the AOJ.

2.  The appellant is informed that if 
there is evidence supporting the issue on 
appeal, she must submit that evidence to 
the AOJ.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


